DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 1, 2, 4-15, 17-22, 24-36, 38, and 39 are pending in the current application. 
Applicant’s election of Group I (claims 1, 2, 4-15, and 17-20), host cell type of T lymphocytes (claim 13) in the reply to restriction requirement filed on 05-19-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10, 11, 21, 22, 24-36, 38-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05-19-2021. 
Therefore claims 1, 2, 4-9, 12-15, 17-20 will be examined on the merits below.
Claim Objections
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15, 19, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a modified T which comprises a “heterologous” nucleic acid encoding TCRα and ß chains with amino acid sequences identical or 99% identical to those found in the naturally occurring T cell described in the reference of Takahashi et al (see §103 rejections below). This judicial exception is not integrated into a practical application because the fact that the nucleic acid encoding the protein is “heterologous” as such derived from an external source does not negate the fact that the naturally occurring T cell comprises an identical nucleic acid sequence as an mRNA encoding an identical protein sequences as a TCRαß complex. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the finally claimed product as a T cell which comprises a TCRαß protein heterodimer does not comprise markedly structurally different components when compared to the naturally derived product which also comprises an identical TCRαß protein heterodimer. The process utilized to arrive at the final product does not impart a significant structural difference on the T cell claimed when compared to the naturally occurring product of nature T cell from which the TCR was originally derived. A similar analysis is relied upon with respect to the claim 19 through which one arrives at an autologous T cell comprising the TCR that is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (J Clin Invest. 2008; 118(3):1099-1109).  The claims recite a T cell modified to comprise a nucleic acid encoding a TCR that is identical to that found naturally occurring in a patient which was transplanted with allogeneic cells for treatment of a renal cell carcinoma. The TCR of Takahashi would inherently comprise a nucleic acid sequence of SEQ ID NOs: 2/3 as encoding the TCRαß chain protein sequences as SEQ ID NOs: 4/5. The claim that the cell is comprised of a heterologous nucleic acid , for example derived from another source, does  by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). With respect to claim 20 the T cell clones of Takahashi were isolated and culture in media such as RPMI or AIM-V media and human AB serum, as such a “pharmaceutical composition”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 6, 7, 9, 12, 13, 14, 15, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (J Clin Invest. 2008; 118(3):1099-1109), Schaft et al (Journal of Immunology 2003; 170:2186-2194.) and Roszkowski et al (The Journal of Immunology, 2003, 170: 2582–2589). Claim 1 is drawn to a vector comprising a nucleic acids 99% identical to the SEQ ID NO: 2 and SEQ ID NO: 3 which encode functional rearranged α and ß chains of the TCR. Claim 2 is drawn to a vector comprising either of the sequences or both. As referenced in the instant specification, the disclosure of Takahashi describes the isolation of an allogeneic cytotoxic T lymphocyte cell line isolated from a patient with metastatic renal cell carcinoma (p1099 Introduction). A clone was derived SAUJ BZ-4 from this cell line and was found to be directed to a particular epitope of the reactivated human endogenous retrovirus-E as expressed in the context of the MHC class I HLA-A11 on renal carcinoma cell lines from the patient (p1101, second column)(p1107 paragraph 4). The TCR of Takahashi would comprise inherently a sequence that is at least 99% identical to SEQ ID NOs: 2/3 as this is an inherent feature of the rearranged TCR loci in the CTL clone. This CTL clone was capable of lysing RCC cell lines and produced interferon gamma when stimulated with RCC cell lines. The reference of Schaft et al describes that TCR which of know specificity can be initially isolated and then introduced into primary human T lymphocytes , which thereafter may be utilized for the immunotherapy of tumors expressing the antigen recognized by the TCR complex transferred (abstract, introduction p2186).  The reference describes that genes encoding for the TCRα and ß chains may be cloned from tumor specific CTL clones and thereafter transfer the into primary human T lymphocytes , thus reprogramming the cells with the new tumor antigen specificity.  The reference further describes the procedure for cloning a beneficially reactive TCR from a CTL .
 With respect to claims 9, 12, 13, and 18 it would be obvious to provide a cell which comprises the vector of claim 1, considering the references of Schaft and Takahashi for the purposes of assaying the functionality of transferred TCR or for the purpose of treating a patient with T lymphocytes transduced with the cancer specific T cell receptor.  
With respect to claims 14 and 15 the applicant defines a heterologous nucleic acid as sourced from a “different genetic source”.  Therefore as the references of Takahashi and Schaft incorporate the sequences encoded by the reference of Takahashi, and Schaft utilizes such sequences in the context of a T cell from which the sequence was not originally derived (heterologous) the claims 14 and 15 are similarly made obvious as described above for the claims 1 and 2.   
With respect to the claim 19 it would be obvious to modify autologous T cells derived from a subject suffering from RCC which may express the HERV-E antigen with the heterologous nucleic acid of claim 14 for the eventual purpose of treatment of the patients RCC with their own genetically modified T cells which will not have potential for spuriously inducing graft versus host disease. 
In regards to claim 20 the T cells modified with heterologous nucleic acids encoding a TCR , and cell lines developed in the reference of Schaft were utilized grown in DMEM culture media , as such a pharmaceutical composition. It would therefore be obvious to incorporate the .  
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi  Roszkowski and Schaft as applied to claims 1 and 14 above, and further in view of Zander (US20010039052A1). The references of Roszkowski, Takahashi and Schaft do not particularly describe that the nucleic acid or T cell comprising a heterologous nucleic acid comprises a nucleic acid encoding a truncated CD34 molecule in addition to the components made obvious as above. The disclosure of Zander describes the creation of a truncated CD34 molecule which has deletions in the intracellular region, but remains a membrane anchored protein (0015). The advantages of including such a marker in a retroviral vector encoding additional transgenes to be delivered is to allow for convenient detection of cells which have been successfully transduced with the transgene of interest without alteration of the cell physiologically as the CD34 protein is rendered unable to provide intracellular signalling (0015).  Further advantages are that the successfully transduced cells may be positively selected for the CD34 surface antigen as an enrichment procedure as normally not all cells exposed to a transfer vector will be successfully transduced (0021). Additionally a human derived sequence such as CD34 is unlikely to elicit a deleterious immune response in a subject which is administered a modified T cell comprising said construct when compared to a cell which may express the neomycin selectable marker as is utilized in the conventional SAMEN vector of Roszkowski. 
Conclusion
Summary: No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644